Citation Nr: 0503549	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for the service-connected post-operative residuals, 
menisectomy, right knee with posttraumatic arthritis (a right 
knee disability).  




REPRESENTATION

Veteran represented by:	Atlantic County Office of 
Veterans Affairs







ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to December 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the RO.  

In a May 2004 letter, the veteran appeared to raise a claim 
of entitlement to total disability rating based on individual 
unemployability by reason of service-connected disability.  
That issue is referred to the RO for appropriate action.  

The issue of entitlement to an extraschedular rating for the 
service-connected right knee disability is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran has severe osteoarthritis of the right knee 
with a demonstrated ranged of motion from 15 degrees of 
extension to 90 degrees of flexion; neither a greater 
functional loss due to pain nor more than severe instability 
or recurrent subluxation is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
30 percent for the service-connected right knee disability on 
the basis of instability or recurrent subluxation have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5257 (2004).  

2.  The criteria for the assignment of a separate rating of 
20 percent for the service-connected right knee disability 
manifested by osteoarthritis on the basis of limitation of 
motion have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5260, 5261 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined VA 
's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in March 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in this case 
was provided after the initial decision.  The Pelegrini Court 
noted that it did not intend to void RO decisions made prior 
to proper VCAA notice.  It provided a remedy for delayed 
notice, which was a remand for the RO to provide the 
necessary notice, or for the Board to provide reasons and 
bases as to why the veteran was not prejudiced by the lack of 
notice.  Pelegrini v. Principi, at 120, 122-124.  The 
required VCAA notice was ultimately provided by the RO in the 
March 2004 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for an increased rating.  The veteran 
was afforded VA examinations in November 2001 and October 
2003.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran's right knee disability is rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Under that Diagnostic Code, a 30 percent evaluation is the 
maximum and will be assigned when there is severe recurrent 
subluxation or lateral instability.  The veteran has not 
demonstrated a level of incapacity that warrants the 
assignment of a higher rating on this basis.  

The Board notes that the VA General Counsel has issued a 
precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  

Additional disabling symptomatology is shown when a veteran 
meets the criteria for at least a noncompensable evaluation 
under either Diagnostic Code 5260 or 5261.  

Under Diagnostic Code 5260, a noncompensable evaluation is 
warranted where flexion of the leg is limited to 60 degrees; 
a 10 percent rating is warranted where flexion is limited to 
45 degrees; a 20 percent rating is warranted where flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted where extension of the leg is limited to 5 degrees; 
a 10 percent rating is appropriate where extension is limited 
to 10 degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted where 
extension is limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees; and a 50 
percent rating is appropriate where extension is limited to 
40 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  


Analysis

The veteran contends that his service-connected post-
operative residuals, mensectomy, right knee with 
posttraumatic arthritis warrants a rating in excess of 30 
percent.  

In October 2003, the veteran was afforded a VA examination.  
On examination, the right knee had diffuse swelling, some of 
which was bony, some of which was soft tissue, and some of 
which was a moderate joint effusion.  It was not warm or red, 
but it was tender all about the front of the knee.  Motion of 
the knee was from 15 degrees of extension to 90 degrees of 
flexion.  The X-ray studies of the right knee showed marked 
narrowing of the lateral compartment and moderate spurring of 
the patellofemoral compartment.  The examiner's impression 
was that of severe osteoarthritis of the right knee.  He 
opined that the right knee condition would continue to cause 
moderate impairment of function with any stressful use.  

Based on the above criteria, the veteran's right knee 
disability more nearly approximates a 20 percent rating under 
Diagnostic Code 5261.  The veteran has a diagnosis of 
osteoarthritis, which, under Diagnostic Code 5003, entitles 
him to a separate rating for limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  

At the veteran's most recent examination, his extension was 
limited to 15 degrees.  Under Diagnostic Code 5261, that 
entitles him to a 20 percent rating.  In light of the 
foregoing, the Board concludes that the criteria for a 
separate rating of 20 percent for osteoarthritis with 
resulting limitation of motion of the right knee have been 
met.  



ORDER

A separate 20 percent rating for the service-connected right 
knee disability manifested by osteoarthritis on the basis of 
limitation of motion is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  

An increased rating higher than 30 percent rating for the 
service-connected right knee disability on the basis of 
instability or recurrent subluxation is denied.  




REMAND

During the course of this appeal, the veteran has made 
statements expressing that he has difficulty working and that 
he has been unable to work due to his service-connected right 
knee disability.  These statements raise the question of 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (2004).  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

VA has an obligation to ask the veteran to submit employment 
records documenting the impact of the service-connected 
disability on his employability.  Id.  The Board cannot 
consider evidence or adjudicate the question of entitlement 
to an extraschedular rating in the first instance.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Floyd v. Brown, 9 Vet. App. 253 
(1996).

Accordingly, this case REMANDED for the following action:

1.  The RO should ask the veteran to 
furnish employment, or other records 
documenting time off from work, and the 
impact of his service-connected right 
knee disability on his ability to work.  

2.  When the RO is satisfied that the 
record is complete, the RO or AMC should 
re-adjudicate the veteran's claim, and 
consider whether the claim should be 
referred to the appropriate authority for 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b).  If an 
extraschedular rating is not granted, the 
RO or AMC should issue a Supplemental 
Statement of the Case to the veteran and 
his representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


